389 F.2d 90
UNITED STATES of America, Appellee,v.Joseph E. MOORE, Appellant.
No. 11343.
United States Court of Appeals Fourth Circuit.
Argued January 9, 1968.
Decided January 23, 1968.

Charles R. Cloud, Norfolk, Va. (Court-appointed counsel), for appellant.
William T. Mason, Jr., Asst. U. S. Atty. (C. V. Spratley, Jr., U. S. Atty., on brief), for appellee.
Before BRYAN, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
On five counts of an indictment for forging and uttering endorsements on United States Treasurer's checks, in Norfolk, Virginia during February and March, 1964 and January 1965, in violation of 18 U.S.C.A. § 495, Joseph E. Moore was convicted by the District Court in a jury-waived trial. He was committed to the custody of the Attorney General for concurrent periods of 10 years on each count pursuant to 18 U.S.C. § 4208(b) for study according to the provisions of 18 U.S.C. § 4208(c), with the commitment subject to modification as provided in 18 U.S.C. § 4208(b).


2
On his appeal the questions are Moore's mental competency to commit the offense and to stand trial. Both points were fully explored by the trial judge and, altogether justifiably, found against the appellant. No ground appears for disturbing the judgment now on review.


3
Affirmed.